*465May 29.
Judge Brooke,
delivered the opinion of the
The court is of opinion, that the appeal from the county to the superior court, was not an appeal from the fact, but from the law only ; and that it was irregular in the superior court, to receive evidence, which was, or ought to have been heard by the county court; the 18th section of the act to reduce into one the several acts concerning the court of appeals, and the special court of appeals, having virtually limited appeals from the fact, to the cases of mills, roads, the probat of wills, and certificates for obtaining administration. The court, however, would not reverse the judgment of the superior court, for this error. But, on the authority of the case of Mann vs. The Commonwealth, (a) and on further consideration of the 23d section of the act, providing for the poor, and declaring who shall be deemed vagrants, (b) it appearing by the proceedings in the county court, that the charge before the magistrate by the mother of the bastard child, was not taken down in writing, according to one of its provisions, the court is of opinion, to reverse both judgments, and to dismiss the complaint.

 6 Munf. 452.


 Old Rev. Code, 183.